UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4800


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TORIN DEMETRIUS CARROWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-01146-RBH-3)


Submitted:   January 11, 2011             Decided:   February 4, 2011


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Allen Meetze, Federal Public Defender, Florence, South
Carolina; Aileen P. Clare, Research and Writing Specialist,
Columbia, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Torin     Demetrius    Carroway          appeals      from   the     district

court’s judgment revoking his probation and imposing a twelve

month and one day sentence.             On appeal, Carroway’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but questioning whether the district court abused its discretion

in revoking Carroway’s probation.                   Carroway was informed of his

right to file a pro se supplemental brief, but has not done so.

For the following reasons, we affirm.

            Appellate courts review a district court’s decision to

revoke probation for abuse of discretion.                    See United States v.

Bujak, 347 F.3d 607, 609 (6th Cir. 2003); Gov’t of the V.I. v.

Martinez, 239 F.3d 293, 301 (3d Cir. 2001).                       The district court

need   find   a     violation     of   a   term       of    probation      by     only     a

preponderance of the evidence.             Bujak, 347 F.3d at 609.

            The     probation     officer       moved       to    revoke     Carroway’s

probation based on Carroway’s arrest for possession with intent

to distribute marijuana, a Grade A violation.                      Carroway admitted

that   he   possessed      marijuana.          At     the   time    of     his    arrest,

Carroway was found with five packages of marijuana, individually

packaged in a manner consistent with distribution.                               Based on

this   evidence,     a   preponderance         of    the    evidence     supports        the

district    court’s      conclusion    that     Carroway         possessed      marijuana

                                           2
with the intent to distribute it.                   We therefore conclude that

the    district     court     did   not   abuse     its    discretion    in     revoking

Carroway’s probation.

             We have examined the entire record in accordance with

the requirements of Anders and have found no other meritorious

issues for appeal.             We therefore affirm the judgment of the

district     court.          This   court       requires     that    counsel     inform

Carroway, in writing, of the right to petition the Supreme Court

of the United States for further review.                     If Carroway requests

that    a   petition    be    filed,      but    counsel    believes     that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                          Counsel’s motion

must state that a copy thereof was served on Carroway.                                  We

dispense     with      oral    argument         because    the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            3